Citation Nr: 0936695	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in St. Paul, Minnesota.  The Veteran appeared before 
the undersigned Veterans Law Judge in March 2009 and 
delivered sworn testimony at a hearing in St. Paul, 
Minnesota.

A July 2008 rating decision granted service connection for 
tinnitus, and an October 2008 rating decision granted service 
connection for pseudofolliculitis barbae.  The Veteran has 
not expressed disagreement with the July and October 2008 RO 
decisions.


FINDING OF FACT

There has been no demonstration by competent clinical, or 
credible lay, evidence of record that hearing loss was 
present in service, that hearing loss disability was 
demonstrated to a compensable degree within a year of 
discharge from service, or that there is a nexus or link 
between current bilateral hearing loss disability and the 
Veteran's active service. 


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in December 2007 the Veteran was 
informed of the evidence and information necessary to 
substantiate the claim, the information required to enable VA 
to obtain evidence in support of the claim, the assistance 
that VA would provide to obtain evidence and information in 
support of the claim, and the evidence that should be 
submitted if there was no desire for VA to obtain such 
evidence.  In the December 2007 letter the Veteran received 
notice regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
VCAA notice was completed prior to the initial AOJ 
adjudication of the claim, such notice was compliant with 
Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  In 
February 2008 the Veteran underwent a VA examination that 
addresses the medical matters presented by this appeal.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is more than adequate.  The February 2008 examiner 
elicited information concerning the Veteran's military 
service, and the noise exposure received therein.  The 
opinion considered the pertinent evidence of record, and 
included a specific reference to the Veteran's service 
separation examination.  Accordingly, and contrary to the 
Veteran's representative's assertion concerning the adequacy 
of the February 2008 VA examination, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The Board further 
observes that in April 2008 an additional VA opinion was 
obtained.

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for hearing loss (as an organic disease of 
the nervous system) may be presumed, subject to rebuttal, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether a veteran has a service-connectable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a "disability" 
when the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2008).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran asserts that he has hearing loss as a result of 
working on a flight line in Germany during service.  The 
Veteran's DD Form 214 reflects that his military occupational 
specialty was administration specialist.

The Veteran's June 1970 service entrance examination noted 
that the Veteran's ears were normal.  Audiometric findings 
were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
5
Not 
tested
5
LEFT
20
5
5
Not 
tested
0

A January 1973 service examination contained findings limited 
to Box 71 (Audiometer).  A handwritten notation of 
"Belltone" was made; audiometric findings were, in 
pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
30
35
LEFT
55
80
90
100
100

A February 1973 service ENT (ear, nose and throat) clinic 
treatment record noted that the Veteran complained of left 
ear hearing difficulty.  The Veteran stated that he had done 
some hunting prior to service but "no evidence of hazardous 
noise exposure since enlistment."  It was noted that the 
"Audiology done here in Jan. 73 suspicious."  It was noted 
that a follow-up audiogram was unsuccessful due to the 
Veteran's lack of cooperation.

The November 1973 service separation examination noted that 
the Veteran's ears were normal.  Audiometric findings were, 
in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
10
LEFT
10
0
0
10
10

The Veteran indicated that he had had ear, nose, or throat 
trouble on the November 1973 corresponding report of medical 
history.  The examiner, however, noted (box 25) no additional 
information concerning the Veteran's ears, and it appears 
that the Veteran was referencing the fact that he had had 
occasional tonsillitis.

An October 2007 record from the Minnesota Veterans Home 
reveals that the Veteran complained of right ear hearing 
loss.

At a February 2008 VA audiological examination, the reported 
audiometric findings demonstrated left ear hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.  The examiner 
indicated that valid measurement of hearing acuity in the 
right ear could not be obtained.  The Veteran reported 
military noise exposure from working on the flight line in 
Germany.  He reported post-military occupational noise 
exposure from lawnmowers when performing landscaping; he 
denied recreational noise exposure.  The examiner commented, 
in pertinent part, as follows:

It is not likely that the veteran's claim 
of hearing loss is related to military 
noise exposure as hearing thresholds on 
separation exam were within normal limits 
bilaterally.

In April 2008 a VA audiology supervisor received the 
Veteran's claims file for "review and 2nd opinion."  The VA 
audiology supervisor commented, in pertinent part, as 
follows:

Veteran's hearing on discharge is within 
normal limits bilaterally.

[The Veteran's] hearing decreased 10dB in 
the left ear at 4000 Hz and 10dB in the 
right ear at 1000 Hz from induction 
(1970) to discharge (1973).  [The 
Veteran's] hearing improved 5-10 dB at 
5000 Hz from induction to discharge 
audiogram.  A change of 10 dB is not 
considered a significant change in 
hearing as it is within test-retest 
variability.

Since no significant change of hearing 
occurred while [the Veteran] was in the 
military and because hearing was normal 
bilaterally on discharge, it is my 
opinion that it is NOT likely that the 
veteran's claim of hearing loss (if 
found) is related to military noise 
exposure.

At his March 2009 Board hearing, the Veteran indicated (March 
2009 Board  Hearing transcript, pages 4-5) that he had been 
working near the flight line for two years while serving in 
Germany.

As the Veteran's right ear and left ear hearing thresholds 
were not shown to exceed 20 decibels at any level between 500 
and 4000 Hertz, normal right ear and left ear hearing was 
demonstrated on examination for enlistment into service, and 
the presumption of soundness on induction attaches as to 
right ear and left ear hearing ability.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2008).  

Even when conceding that the Veteran was exposed to acoustic 
trauma in service, neither chronic hearing loss, nor chronic 
clinically significant change in hearing ability, was 
demonstrated in service or within the first year of discharge 
from service.  The "suspicious" January 1973 audiogram 
findings have not been shown to have been other than acute 
and transitory as no hearing loss was demonstrated on 
audiometric examination for separation from service, and 
there is no objective evidence of left or right ear hearing 
loss until October 2007, many years subsequent to service.  
Further, there is no competent medical opinion linking 
current left or right ear hearing loss disability to service.  
In fact, the VA examiner who performed the February 2008 
audiological evaluation opined that hearing loss disability 
was not likely related to the Veteran's military service.  As 
noted, an April 2008 VA audiology supervisor, upon a review 
of the Veteran's claims file, also indicated that it was not 
likely that the Veteran's hearing loss was related to his 
military service.

The Board notes that the Veteran and his representative have 
questioned the adequacy of the February 2008 VA audiological 
examination and opinion.  However, as noted, the February 
2008 VA audiologist reviewed the Veteran's claims file, 
performed a contemporaneous examination, elicited information 
concerning the Veteran's military service, and gave a 
rationale for the opinion provided.  The Board observes that 
the Veteran's representative has specifically questioned the 
adequacy of the February 2008 VA examination (January 16, 
2009 Statement of Accredited Representative in Appealed Case) 
on the basis that the "examiner failed to provide an 
etiology to the cause of the hearing loss."  The Board is 
unaware of a duty imposed upon VA to state the etiology of a 
claimant's disability (as opposed to VA's duty to determine 
whether a disability is related to service).

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing noise 
exposure and hearing loss problems during or after service).  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the 
Veteran is not competent to say that any loss of hearing 
acuity experienced in service was of a chronic nature to 
which current disability may be attributed.  As a layman, the 
Veteran simply does not have the necessary medical training 
and/or expertise to determine the etiology of his hearing 
loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board does not question that the Veteran was exposed to 
noise during service.  Nevertheless, since the medical 
evidence of record indicates that the Veteran did not have 
chronic hearing loss demonstrated in service, or within a 
year of discharge from service, and since an uncontradicted 
medical opinion indicates that his current left and right ear 
hearing loss disability are not related to service (and a 
showing of continuity of symptomatology after service has not 
been demonstrated), the preponderance of the evidence is 
against service connection for hearing loss disability.  In 
this regard, the Board finds that the Veteran's statements as 
to continuity of symptomatology are less than credible.  
While the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in 
and of itself, does not render his statements incredible, 
such absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


